DETAILED ACTION

The amendment filed on July 13, 2022 has been entered.

Drawings
The drawings were received on July 13, 2022. These drawings are acceptable-in-part as follows:
the replacement sheets, which include Figures 2c and 3b, are acceptable;
the new sheets, which include new Figures 4a and 4b, are NOT acceptable because they are considered to introduce new matter; specifically, there appears to be no support for the specific alternate structure of the collapse interlock as now shown in the new figures, more specifically, the alternate structure indicated by numerals 137, 137a, and 137b in these new figures.
The drawings stand objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the planetary gear drive system as set forth in claim 1, line 9 and claim 21, line 11, the push-button trigger set forth in claim 7, line 1, and claim 21, line 17, and the spring as now set forth in claim 9, line 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 21 stand/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification and drawings do not provide support or sufficient support for the recitation “wherein the first end of the collapse interlock is a push-button trigger” as set forth in claim 7, line 1, and claim 21, line 17. That is, it is not clear as to what structure, including any disclosed structure, the push-button trigger refers and how such a structure cooperates and is operable with the structure of the disclosed device.
Further, the original disclosure does not provide support or sufficient support for “a spring” as now set forth in claim 9, line 2.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, line 1, the recitation “a spring” is vague and indefinite as to what disclosed structure it refers.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, U. S. Pub. No. 2014/0096399 (hereafter “Fuchs ‘399”) in view of Official notice as evidenced by Pesik et al., U. S. Pub. No. 2008/0277132 and/or Tokunaga et al., U. S. Pub. No. 2012/0165152.
Regarding claims 1 and 20, Fuchs ‘399 substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a motor (e.g., 30) mounted to a protective housing (e.g., 22);
a saw bar (e.g., 18) mounted to the protective housing by a positioning hub (e.g., 12 and/or the portion of 18 disposed at axis 36) such that the saw bar may rotate about an axis of the positioning hub from an open configuration (e.g., see Fig. 1) where the saw bar extends distally from a distal end of the protective housing to a closed configuration (e.g., see paragraph 0028, lines 11-13, paragraph 0031, lines 9-10 along with reference to Fig. 2 which shows 18 being moved toward the stowed position) where the saw bar extends proximally from the distal end of the protective housing; and
a saw chain (e.g., 16) mounted to a periphery of the saw bar and connected to the motor by a planetary gear drive system which drives a chainsaw drive sprocket, whereby the motor drives the saw chain;
[claim 20] wherein the device has the open configuration and the closed configuration, without any static intermediate configurations (e.g., as disclosed).
That is, Fuchs ‘399 lacks the specific type of gear drive system as follows:
[from claim 1] a saw chain … connected to the motor by a planetary gear drive system.
However, the Examiner takes Official notice that such drive gear system configurations are old and well-known in the art and provide various well-known benefits including providing a desired gear ratio, drive direction, etc. As evidence in support of the taking of Official notice, Pesik (e.g., see paragraphs 0009, and 0039-0041) and Tokunaga (e.g., see paragraphs 0002, 0017, 0023, 0033, and 0121) each disclose such a planetary gear drive system. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a planetary gear drive system on the device of Fuchs ‘399 to gain the well-known benefits including those described above.
Claims 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, U. S. Pub. No. 2014/0096399 (hereafter “Fuchs ‘399”) in view of Official notice as evidenced by Pesik et al., U. S. Pub. No. 2008/0277132 and/or Tokunaga et al., U. S. Pub. No. 2012/0165152 as applied to claim 1 above, and further in view of Official notice as evidenced by Sakurai, pn 5,915,792, Stamper, pn 5,647,129, Parker et al., 1,341,153, and/or Pelton et al., pn 1,895,342.
Regarding claims 3-6 and 8-10, Fuchs ‘399 substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 3] wherein the positioning hub comprises a first hub notch corresponding to the closed configuration and a second hub notch corresponding to the open configuration;
[claim 4 (from 3)] further comprising a collar surrounding the positioning hub and connected to the protective housing;
[claim 5 (from 4)] further comprising a collapse interlock (e.g., 48) extending through the collar to contact the positioning hub;
[claim 6 (from 5)] wherein a first end of the collapse interlock (e.g., the hand/finger-operable end of 48) may be actuated to disengage a second end of the collapse interlock from at least one of the first hub notch or the second hub notch;
[claim 8 (from 5)] wherein the collapse interlock is a lever (e.g., see paragraph 0031, line 24);
[claim 9 (from 5)] wherein the collapse interlock is spring-biased to engage the positioning hub;
[claim 10 (from 5)] wherein the chainsaw drive sprocket and the proximal end of the saw chain are at least partially covered by a cover (e.g., 26) connected to the collar.
Thus, Fuchs ‘399 lacks:
(a)	the specific locking configuration including notches and a spring-biased operation as set forth in claims 3, 6, and 9 above; and
(b)	a collar as set forth in claims 4, 5, and 10 above.
Regarding (a), Fuchs ‘399 discloses a locking unit (e.g., 34) that locks the hub into at least two positions – for use as shown in Fig. 1 and for stowage as described in paragraph 0028, lines 11-13, paragraph 0031, lines 9-10 along with reference to Fig. 2 which shows 18 being moved toward the stowed position. But, Fuchs ‘399 does not disclose the specific locking structure including notches and spring-biased operation. However, the Examiner takes Official notice that such locking configurations are old and well-known in the art and provide various well-known benefits including a simple, lever-operated locking mechanism to lock a rotary structure into a desired positions. As evidence in support of the taking of Official notice, Sakurai (e.g., notches 18, spring-biased lever 16 for locking the tool in the fully opened and fully closed positions), Stamper (e.g., notches 312, 314 and spring-biased lever 318, 324 for locking the tool in the fully opened and fully closed positions), Parker (e.g., notches 6, 7, spring-biased lever 10, 12 for locking the tool in the fully opened and fully closed positions), and Pelton (e.g., notches 20-22, spring-biased lever 31, 41, 42, 43). Such locking configurations are provided in wide variety of technologies for providing the known locking function in a relatively simple manner. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a locking configuration including a spring-biased lever on the device of Fuchs ‘399 to gain the well-known benefits including those described above.
Regarding (b), it is respectfully submitted that providing such collars are old and well-known in the art and provide various well-known benefits including providing a protective cover to prevent or reduce contact with the operable structure as well as contamination of the operable structure from environmental items such a dirt, dust, etc. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a locking configuration as the locking configuration therefor to gain the well-known benefits including those described above.

Claims Not Rejected Over Prior Art
Claims 7 and 21 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the push-button trigger as claimed. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments in the first paragraph on page 8 of the subject response directed to the drawing objection under 37 CFR 1.83 to the planetary gear system set forth in claim 1, line 9, it is respectfully submitted that no such planetary gear system appears to be shown. Rather, Figure 1d shows what appears to be a gear labeled as 111, and Figure 3a shows what appears to be a solid structure labeled 111 that is adjacent to drive sprocket 120 and/or covers a portion of drive sprocket 120.
Regarding applicant’s arguments on page 8 of the subject response directed to the corresponding drawing objection and the rejection of claim 7 under 35 USC 112(a) of the alternative embodiment of the collapse interlock which has the push-button trigger, it is respectfully submitted that, contrary to applicant’s argument, the disclosure does not provide sufficient support for the specific configuration of the push-button trigger or for the entire structure of the alternative embodiment of the collapse interlock as now shown in Figures 4a and 4b.
Regarding applicant’s arguments in the paragraph bridging pages 9-10 of the subject response directed to the prior art rejection of claims 1 and 20, applicant argues the following:
Applicants traverse this rejection on the ground that it would not have been obvious to modify the bevel gear transmission system disclosed in Fuchs ‘399 to a planetary gear driving system, because a planetary gear driving system would not cooperate with the structure of the disclosed device of Fuchs ‘399. The configuration of a bevel gear driving system is completely different from a planetary gear driving system. A bevel gear driving system yields perpendicular output, while a planetary gear driving system yields coaxial output. Fuchs ‘399 teaches a bevel gear transmission system as described in paragraph [0035] and shown in Fig. 4 (copied below). Fuchs ‘399 does not disclose any other configurations to drive the saw chain. As shown in Fig. 4 of Fuchs ‘399, the bevel gear transmission system allows the motor 30 to drive the saw chain by a toothed end 56 which rotate on a perpendicular axis from the motor 30. However, in the present application, the motor 110 rotates on the same axis with the chainsaw drive sprocket 120 (See Fig. 3a, copied below). Therefore, a person of ordinary skill in the art would not have been motivated to modify the bevel gear transmission system of Fuchs ‘399 to a planetary gear driving system, because a planetary gear driving system would not cooperate with the configuration of Fuchs ‘399 that the motor rotates on a different axis from the saw chain driven toothed end. Modifying the system of Fuchs ‘399 would violate the intended purpose to drive the saw chain with the structure of the device of Fuchs ‘399.

The Examiner respectfully disagrees with applicant’s analysis.
First, it is respectfully not clear how a planetary gear system “would not cooperate with the structure of the disclosed device of Fuchs ‘399” as argued by applicant. It is respectfully submitted that one having ordinary skill in the art readily understands and appreciates that one purpose of a planetary gear system is to alter the speed ratio from an input to an output, wherein such an alteration of speed ratio is considered in designs where motors or different sizes and/or output speeds are used to drive a rotationally driven tool to provide a desired speed or speed range of the tool. It is respectfully submitted that certainly one having ordinary skill in the art when seeking to provide a saw chain moving at a higher or lower speed that that of the available motor would readily appreciate that a planetary gear system is one way to provide such an output speed alteration.
Second, applicant appears to argue that a bevel gear driving system is essential to the operability of Fuchs ‘399. However, it is respectfully submitted that Fuchs ‘399 teaches in paragraph 0037 that
It is also conceivable, however, for the torque transmission element 66, when in a coupled state, to be directly coupled to the pinion gear 50 of the drive unit 30 and/or to the toothed wheel 52 of the transmission unit 38, for the purpose of driving the cutting strand 16”
thus teaching that a bevel gear driving system is not necessary for the operability of the device of Fuchs ‘399.
Third, applicant concludes that “[M]odifying the system of Fuchs ‘399 would violate the intended purpose to drive the saw chain with the structure of the device of Fuchs ‘399.” The Examiner respectfully disagrees with applicant’s conclusion. It is respectfully submitted that providing a planetary gear system either in place of or in addition to the bevel gear driving system of Fuchs ‘399 would be to provide the desired function of such a planetary gear system, such as to alter the speed ratio of an input portion of the drive train to an output portion of the drive train to provide a desired speed or speed range of the saw chain that is different from the one provided by an available drive motor and/or drive input.
Further, in the paragraph bridging pages 10-11 of the subject response, applicant argues that the evidentiary references to Pesik and Tokunaga because these references do not disclose foldable chain saws and because they are provided with combustion engines, not electric motors. The Examiner respectfully disagrees with applicant’s analysis because these evidentiary references have been provided as evidence that the use of planetary gear systems on cutting devices, particularly hand-held cutting devices, is old and well-known in the art. It is respectfully submitted that applicant’s argument directed to the source of the rotational power (i.e., from an electric motor rather than a combustion motor) and the structure being driven (i.e., a foldable chain saw) is not commensurate with the prior art rejection, particularly since the base reference to Fuchs ‘399 discloses these features. In other words, the planetary gear system is being relied upon to modify a drive train that transfers rotational power from a source to a tool, and thus it is the drive train of Fuchs ‘399 that is being modified, not the power source or the tool. Additionally, the specific structural configuration of the drive train of Fuchs ‘399 is substantially independent of the configuration of the power source and the configuration of the tool thereof.
Therefore, for at least the reasons above, it is respectfully submitted that the prior art rejections must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
August 13, 2022